NUMBER 13-20-00478-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JAKE CISNEROS,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


            SUPPLEMENTAL ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      On December 23, 2020, we abated this cause and remanded the matter to the trial

court for a hearing to determine whether the appellant has the right of appeal. On March

10, 2021, appellant’s counsel filed correspondence indicating appellant expressed a

desire to withdraw this appeal.

      Accordingly, the trial court is hereby ordered to determine whether appellant
desires to abandon this appeal. Furthermore, the trial court is ordered to cause the

supplemental clerk's record to be filed with the Clerk of this Court within fifteen days of

the date of this order.

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of March, 2021.




                                            2